Citation Nr: 0304220	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  94-33 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to service connection for a back disorder.

2.	Entitlement to service connection for bilateral hearing 
loss.

3.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from September 1944 to June 
1946, and from March 1951 to May 1952.

This matter was last before the Board of Veterans' Appeals 
(Board) in March 2000, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  Upon its last review, the Board 
remanded the claims to ensure compliance with procedural due 
process requirements.  


FINDINGS OF FACT

1.	The appellant is a veteran of combat.

2.	The appellant's lower back symptoms are not related to 
any incident of the appellant's military service.

3.	The appellant's hearing loss and tinnitus are not 
related to any incident of the appellant's military 
service.  


CONCLUSIONS OF LAW

1.	A low back disorder was not incurred or aggravated by 
the appellant's military service, and service connection 
is therefore not warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.304 (2002).
2.	Hearing loss and tinnitus were not incurred or 
aggravated by the appellant's military service, and 
service connection is therefore not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with applicable law.  See The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001), and 
eliminating the well-grounded claim requirement; expanding 
the duty of VA to notify the appellant and the representative 
of requisite evidence, and enhancing the duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  See generally VCAA; see also 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); and 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629].  

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record and 
is of the opinion that the provisions of the VCAA have been 
satisfied.  

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decision dated in December 1993, setting forth the general 
requirements of then-applicable law pertaining to the 
establishment of claims of service connection.  The general 
advisement was reiterated in the Statement of the Case as 
well as in Supplemental Statements of the Case dated in 
August 1994; February 1995; March 1999 and October 2001.  
Additionally, the appellant was apprised of the general 
provisions of the VCAA as well as the parameters for 
establishing service connection for disabilities by letter 
dated in August 2001.   

In specific compliance with 38 U.S.C.A 5103(a) and the 
Court's ruling in Quartuccio, the appellant was informed of 
the importance of obtaining the records of a Dr. Benson, 
(reported by the appellant to have been indicative of early, 
post-military service treatment for a back disorder) and 
informed the undersigned that he would attempt to secure them 
through his son.  See transcript, BVA hearing of March 1997, 
page 13.  The appellant was also informed of the importance 
of obtaining any other records that would illustrate that he 
was treated for a back disorder since his discharge from 
military service.  See transcript, page 14-15.

As to his claimed hearing disability, the appellant was 
specifically advised by statement dated in August 1994 that 
it was his responsibility to obtain medical treatment records 
generated by Homer DeSaddlier, M.D., similarly reported by 
the appellant to be indicative of early treatment for hearing 
difficulties.  During the March 1997 Board hearing, the 
appellant was informed of obtaining the record of a Dr. 
Robert Sheldon, who he reported had treated him for hearing 
problems.  The appellant reported that he would obtain the 
records.  

Following the March 1997 hearing, the appellant was again 
specifically advised of the critical importance of obtaining 
the records of Drs. DeSaddlier, Benson, and Sheldon through 
the Board's June 1997 remand.  By letter dated in July 1997, 
the RO again advised the appellant that he should submit the 
proper authorization forms for the release of information 
from the above-mentioned physicians, and that it was his 
responsibility to submit any other evidence that, within the 
discussion of the March 1997 hearing, would substantiate his 
claim.  

The record contains an August 22, 1997 memorandum reflecting 
the RO's noting that the appellant had not to that date 
responded to the July 1997 advisement.  By letter dated in 
March 1998, the appellant was again requested to provide the 
necessary authorizations for the release of information.  Of 
note, the appellant was advised that if he did not have or 
did not know where such evidence could be obtained, he was 
requested to immediately inform the RO.  

The appellant did not respond to any of the foregoing 
advisements as to evidence that would substantiate his claim.  
The appellant was again notified of his failure to cooperate 
by securing such medical records through a Supplemental 
Statement of the Case, issued in March 1999.  All of the 
foregoing correspondence was forwarded to the appellant at 
his last known and provided address, and it is thus presumed 
that the appellant received it.  See, e.g., Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (holding that statement of 
nonreceipt, standing alone, is not the type of "clear 
evidence to the contrary" sufficient to rebut the presumption 
of regularity).  Because these letters have not been returned 
as undelivered, the law presumes the appellant received them, 
in the absence of clear evidence to the contrary.  See 
Leonard v. Brown, 10 Vet. App. 315, 316 (1997); YT v. Brown, 
9 Vet. App. 195, 199 (1996); Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992).  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.§ 5103A (d).  In 
particular, after the obtaining of all relevant evidence, the 
appellant's claims folder was forwarded for review by a 
medical expert, who issued an opinion relative to the nature 
of the appellant's disorder in January 2003.


Given the numerous advisements extended to the appellant 
relative to evidence that would substantiate his claims; VA's 
development of the claim including the obtaining of an expert 
medical opinion, and the fact that the appellant has pointed 
to no other evidence which has not been obtained the Board 
finds that the appellant was fully apprised and assisted in 
accordance with the VCAA and previously applicable law and 
the record is ready for appellate review.  


The Merits of the Claims

Service connection for a back disorder

The appellant contends that while serving on active military 
duty in late 1951, he was struck by a crate of dishware as it 
fell from a cargo net.  The appellant reports that he was 
then "paralyzed from the waist down" for a number of weeks, 
confined to a wheelchair, and hospitalized for anywhere from 
one to three months for treatment.  

The appellant maintains that from these events, he sustained 
a low back disorder that has continued to this day.  See, 
e.g., March 1997 hearing transcript, page 5 (The appellant 
relating that he was hospitalized for approximately one month 
after his claimed injury; that he was confined to a 
wheelchair "most of the time;" and that when military 
medical examiners conducted testing, he was informed that he 
"had knocked a disc out of place"); January 1994 claim (The 
appellant reporting that at some point before December 1951, 
he injured his back while performing duties as a ship's 
storekeeper.  The appellant related that while supervising 
the movement of a cargo net containing a heavy case of 
kitchenware, the crate fell from the net and struck him.  He 
alleged that he was "paralyzed from the waste [sic] down and 
spent several months in a wheel chair at Tripler Army 
Hospital"); Hearing, September 1994 (The appellant 
representing that when he was hospitalized, he underwent a 
"series of examinations" and that he was confined to a 
wheelchair at some point early in his hospitalization).      

Having carefully considered the appellant's report in light 
of the evidence of record and the competent, informed medical 
opinion, the Board is of the opinion that the clear 
preponderance of the evidence is against the appellant's 
claim and the appeal will be denied.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Generally observing that in order for a claim to 
be denied, the preponderance of the evidence must be against 
a finding of service connection). 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

The issue of service connection for a disability on the basis 
of the merits of such claim is generally focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may also be granted upon a showing of a 
chronic condition or one having continuous symptoms.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).   

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  Owens v. 
Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) [observing that the evaluation of medical evidence 
involves inquiry into, inter alia, the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

Evidence submitted in support of a claim for VA benefits is 
generally presumed to be credible in the stage of 
development, unless the statements are inherently incredible 
or beyond the competence of the person making them.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993); see Samuels v. West, 11 Vet. App. 433, 
436 (1998)(Where veteran's account of having sustained post-
traumatic stress disorder precipitating stressors while 
serving in Vietnam rejected where evidence showed veteran 
never to have served in Vietnam).  

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran. See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  It has also been observed that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 
1997).

However, as to claims involving disorders based upon an 
assertion of continuous symptomatology, the Court has 
observed that while the regulation speaks of continuity of 
symptoms, not continuity of treatment, in a merits context 
the lack of evidence of continuity of treatment may bear upon 
the credibility of the evidence of continuity of symptoms.  
Savage v. Gober, 10 Vet. App. 488 (1995).

The Board first finds that the appellant's claim fails upon 
the lack of an injury in service.  Contrary to the 
appellant's contentions,  there is no evidence to support the 
appellant's account of having been injured in service.  
Indeed, the evidence directly belies the appellant's account, 
and he is without credibility in this regard.

The appellant's service medical records reflect that from 
November 30 through December 14, 1951, he was hospitalized at 
Tripler Army Hospital.  Although the specific diagnosis was 
not ascertained, it was suspected to be neuralgia of the 
sacrococcygeal area.  It was noted that the appellant had 
complained of bilateral frontal headaches and pain at the tip 
of the sacrum for three years, as well as calf and thigh 
muscle pain.  

While it was noted that the appellant worked as a supplyman 
aboard a ship and that his duties involved heavy lifting, the 
appellant then informed military medical examiners that his 
difficulties began when he had an operation on a pilonidal 
cyst, and that he had torn its sutures out while engaged in a 
physical altercation.  

The report of physical examination is consistent with what 
was recorded as the appellant's contemporaneous account.  It 
reflects that a 3-centimeter surgical scar was found over the 
tip of the coccyx.  That section reflecting the appellant's 
course of hospital stay reflects that although the appellant 
frequently complained of lower sacral area pain, he was 
evaluated by an orthopedic specialist who stated that there 
may have been "some scar tenderness in the sacral area but 
he did not see why that should cause any disability."  A 
neurosurgeon was reported to have noted the presence of spina 
bifida and a questionable small meningocele.  

The authoring military medical examiner also reported that he 
saw the appellant frequently on ward rounds, and that he 
believed that the "majority of" the appellant's complaints 
were based on anxiety.
  
Thus, there is no mention in the entirety of these reports of 
any incident of the appellant being struck with a crate 
falling from a cargo net; any injury; being confined to a 
wheelchair for any period; or sustaining paralysis of any 
kind.  Further, the appellant is noted to have been so 
hospitalized for approximately 14 days, and not the one to 
three month period he now alleges.  It is inconceivable that 
the events as presented by the claimant many decades after 
the event could have occurred as he relates in the face of 
the contemporaneously recorded statements of medical history 
and clinical findings.  Accordingly, the Board must conclude 
that the contemporaneous records are entitled to vastly more 
probative weight than the recollections of the claim and that 
therefore either the appellant is patently misrepresenting or 
his memory is completely in error as to the nature of his 
claimed in-service events as well as the diagnosis then 
established by physicians. 

In this regard, although the appellant is a combat veteran, 
(having represented that that he also served as an ad hoc 
guncrewmember), such status does not avail him.  Under 38 
U.S.C.A § 1154, pertaining to those claimants found to be 
veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d). 

In Collette v. Brown, 82 F. 3d 389(1996), it was held that a 
three-step analysis for applying 38 U.S.C.A. § 1154(b) must 
be applied.  First, it must be determined that there is 
"satisfactory lay or other evidence of service incurrence or 
aggravation" of disease or injury due to combat.  Second, it 
must be determined whether such evidence is "consistent with 
the circumstances, conditions or hardships of such service." 
If both of these inquiries have been answered in the 
affirmative, then a factual presumption arises that the 
disease or injury is service connected.  The third step of 
the analysis is to determine whether the government has 
rebutted the established presumption of in service incurrence 
by "clear and convincing evidence to the contrary."  82 F. 3d 
at 392-3.

In this matter, there is insufficient "satisfactory lay or 
other evidence of service incurrence or aggravation" of 
disease or injury due to combat.  First, the appellant is not 
alleging, and the record does not suggest, that the claimed 
in-service event occurred in combat - the appellant's 
consistent, (albeit unsupported) account has been that at the 
time of the claimed injury, the appellant was unloading 
supplies as a Navy warehouseman.  Moreover, it cannot be 
doubted that contemporaneous medical evidence, generated with 
the specific purpose of investigating both the events and the 
effects as the appellant has now related, constitutes such 
clear and convincing evidence that contradicts the 
appellant's account; see Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

Indeed, records generated subsequent to the claimed incident 
are also wholly devoid of any mention of the incident as the 
appellant relates.  

The appellant's contentions raise possible consideration of 
the "continuity of symptoms" provisions of 38 C.F.R. § 
3.303(b), as alluded to above.  In this regard, various 
private and VA medical records were received reflecting post-
service medical treatment for a back disorder.  For 
resolution, therefore, is the issue as to whether the 
appellant's had continuing back symptoms since his discharge 
from active service that may be attributed to any incident of 
service, including the 1951 hospitalization.  

An April 21, 1952 "Medical History" form reflects that the 
appellant was then examined and found "physically qualified 
for transfer."  The appellant's May 1952 report of clinical 
examination prior to his separation from the Armed Forces 
reflects no complaints of lumbar spine pain, and his "spine 
[and] other musculoskeletal" systems were noted to be normal 
on clinical examination.  

The foregoing medical reports generated by service department 
examiners are highly probative and indicate that as of the 
time the appellant was discharged from active service, he had 
no continuing back disorder.  It is beyond cavil that these 
reports were generated with the sole purpose of ascertaining 
the appellant's continuing fitness for the rigors of military 
duty, as the appellant is noted to be "physically qualified 
for transfer" upon the latest examination, and the May 1952 
separation examination.  In this respect, such reports serve 
a similar function as do reports generated to ascertain 
diagnosis and treatment as well as those that are prepared by 
makers with the official duty to record what is illustrated 
in such reports - both functions generally accorded high 
probative value in the law.  See, e.g., Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Observing that although formal rules 
of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also Flynn v. Brown, 6 Vet. App. 500, 503 (1994).

It is noted that in May 1988, mild general spondylosis was 
detected upon radiographic examination.  

During the pendency of this matter, the appellant reported 
that after he was discharged in 1952, he consulted "Dr. 
Homer Desadelier" for back pain, although the treatment that 
he was afforded did not avail him.  The appellant added that 
after Dr. Desadelier treated him, he was treated by a "Dr. 
Benson," and then the appellant's son.  He related that his 
son assumed this practice, and received medical records 
reflecting treatment from Drs. Benson and Desadeier.  

As is noted above, despite numerous oral advisements, as well 
as multiple written reminders and admonitions to authorize VA 
to attempt these medical records, or produce them, the 
appellant has failed to do so, and the Board must thus 
conclude that the appellant is unwilling to assist in this 
effort or that the records do not exist.  See 38 U.S.C § 
5107(a) (Mandating that except as otherwise provided by law, 
a claimant has the responsibility to present and support a 
claim for benefits under laws administered by VA); Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991) (Generally 
observing that while the VA is obligated to assist a claimant 
in the development of a claim, there is no duty on the VA to 
prove the claim.  If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence).    
  
The evidence therefore does not support a finding of 
continuity of symptoms, or treatment, since the appellant's 
in-service medical treatment.  See Savage, supra., (The Court 
observing that while the regulation speaks of continuity of 
symptoms, not continuity of treatment, in a merits context 
the lack of evidence of continuity of treatment may bear upon 
the credibility of the evidence of continuity of symptoms).

As to medical evidence that is of record and on its face 
supports the claim, it is not supported by the facts of 
record.  In a series of letters beginning in September 1994, 
James E. Butler, D.C., reported that he had treated the 
appellant beginning in June 1975, and that Gaylord Benson had 
treated the appellant from 1957 to 1975.  Dr. Butler related 
that the appellant's treatment records authored by Dr. Benson 
were indicative of "lower back pains from an incident in the 
service in 1951" and that prior to being treated by Dr. 
Benson, the appellant was treated by a Dr. DeSaddlier for 
lower back pains.  Dr. Butler noted that both Dr. Benson and 
Dr. DeSaddlier were deceased.  See also letter from Dr. 
Butler, dated April 1995.  Dr. Butler opined that the 
appellant's lumbar spine disorders were the "direct result 
of the 1951 injury in which [the appellant] reported he was 
'paralyzed for several days'."   

As is noted above, the appellant has not authorized the 
release of Dr. Butler's records, nor produced them.  As a 
result of this failure to cooperate in the development of 
this case, the Board is therefore unable to ascertain the 
factual basis of Dr. Butler's opinion.  

In an October 1995 letter, Michael O. McCabe, M.D., reported 
the appellant's account of having "caught a heavy box of 
material" in service, followed by immediate back pain.  The 
appellant then informed Dr. McCabe that he was treated for a 
period of time in a hospital and that the pain resolve with a 
residual of occasional severe back pain.  However, Dr. McCabe 
noted that the appellant reported that he did not recall 
anything specific in terms of an event or injury that incited 
his present symptoms.  

The opinions of both Dr. Butler and Dr. McCabe (to the extent 
that the latter relied upon the appellant's account of being 
struck in service with a crate as he has misrepresented) are 
unsupported.  As is repeated above, the appellant's account 
of the in-service incident is wholly belied by record, and 
there is no evidence to indicate that the appellant has had 
any continuous back symptoms since his discharge from active 
service.  

While the physicians are plainly competent to render medical 
opinions, such competence is limited to where their 
understanding of the predicate facts is correct.  Swann v. 
Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 
342 (1995); see also Jones (Stephen) v. West, 12 Vet. App. 
383 (1999); [Pre-VCAA case, where a veteran with service-
connected PTSD sought service connection for the residuals of 
a broken leg, sustained in a motorcycle accident.  His 
treating physician opined that "thrill seeking behavior," 
typical in PTSD patients, in part had caused the veteran's 
recklessness.  However, evidence was of record indicating 
that the veteran had told police officers and bystanders 
immediately after the accident that he had exercised care 
when riding his motorcycle, and that a car struck him as he 
was attempting to negotiate a turn.  The Court found the 
physician's opinion not sufficient to well-ground the claim 
under then applicable law, because although the veteran was 
competent to testify as to the sequence of events of the 
accident, the physician was not an eyewitness to the 
accident, so that any opinion regarding what actions or 
sequence of events caused the accident was outside the scope 
of his competence.  Id. at 386].  

Medical opinion based upon an accurate and informed reading 
of the evidence of record is against the claim.  In October 
1999, the Board caused the appellant's record to be examined 
by an independent medical expert.  Because the January 2000 
opinion was admittedly not based upon a comprehensive review 
of the appellant's service service medical records 
(specifically the hospitalization in November-December 1951), 
and it left open the question of the significance or lack of 
significance of the use the diagnosis of spina bifida to 
explain the hospitalization, the file was again submitted to 
an independent medical expert in November 2002.  (The Board 
notes in passing that the January 2000 opinion was not 
favorable to the claimant; however, as it was not based upon 
a comprehensive review of the available records, the Board is 
not prepared to attach probative weight to the opinion.  The 
Board also determined that since the original opinion was not 
favorable, the question of even the appearance of bias or 
predisposition could be avoided by submitting the case to 
another medical expert.  Thus, the Board sought to avoid any 
question of prejudice by seeking a new rather than a 
supplemental opinion.)

In January 2003, William Brickhouse, M.D., issued his report.  
In substance, Dr. Brickhouse noted the following facts, all 
of which are gleaned by him from, and confirmed by reference 
to, the above-noted evidence which is in the appellant's 
claims folder.  He noted that the appellant was hospitalized 
for an approximate two-week period in late 1951; was treated 
for neuralgia in the sacrococcygeal area and spina bifida 
occulta; and that during the hospitalization, an orthopedic 
surgeon opined that the appellant's lumbar pain was due to 
scar tissue from the removal of a pilonidal cyst, and a 
neurologist opined that there was no evidence of neurological 
damage.  

Based upon this evidence, Dr. Brickhouse concluded that the 
spina bifida occulta noted in service was a congenital 
abnormality which was of no clinical significance; 
there were no medical records to document any history of an 
injury to the appellant in service such as he described, and 
that this and other evidence led to the conclusion that there 
was no casual relationship between the appellant's in-service 
back problem and his current disorder.  As to the opinion of 
Dr. James Butler that the appellant's back disorder was 
related to injuries the appellant sustained while in the 
military service, Dr. Brickhouse assessed such an opinion has 
a "very hard case . . . based upon pure speculation with no 
evidence to support it in terms of medical documentation or 
any data such as medical records."  

In sum, because the appellant's remote account of in-service 
events is refuted by far more probative contemporaneous 
evidence, and medical professionals with knowledge of the 
accurate facts of record opine that the appellant's back 
disorder is not related to service, the preponderance of the 
informed evidence is against the claim and the appeal is 
denied.  




Service connection for bilateral hearing loss and tinnitus

The appellant's claim arose by application received in May 
1993.  In part, the appellant asserted that he had bilateral 
hearing loss and tinnitus, and that he had sustained these 
disabilities while performing duties as a naval gunman in 
World War II and during the Korean conflict.  In a January 
1994 statement, the appellant explained that although he had 
had continuous symptomatology since he was finally discharged 
from active service, and had informed military medical care 
providers of his symptoms at the outset, he was told that 
nothing could be done to alleviate his symptoms.  

Having carefully considered the appellant's report in light 
of the evidence of record, the Board is of the opinion that 
the preponderance of the evidence is against the claim and 
the appeal will be denied.  

In a September 1944 report of physical examination, the 
appellant's hearing was normal upon "whispered voice" 
testing.  A May 1951 service department physical examination 
and the appellant's May 1952 report of clinical examination 
prior to his separation from the Armed Forces reflects that 
his hearing was again normal upon "whispered voice" 
testing.  

At a September 1994 hearing, the appellant related that he 
had had tinnitus and hearing loss since the end of World War 
II, and that he complained of these symptoms while 
hospitalized at Tripler Army Hospital during his second 
period of service.  However, the appellant claimed he was 
told that nothing could be done to assist him.  At a March 
1997 Board hearing, the appellant reiterated his essential 
contentions and account.  He stated that a Dr. Robert Sheldon 
had treated him beginning approximately 10 years earlier for 
hearing difficulty, and that Dr. Sheldon had informed him 
that his hearing loss was related to service.  
However, as is noted above, the appellant has been 
continually advised to obtain and submit Dr. Sheldon's 
records or authorize VA to do so and his failure to comply 
with either request can only be interpreted that such records 
do not exist or he will not cooperate in the completion of 
this case.  Wood, supra.

As is alluded to above, that a condition or injury occurred 
in service alone is not enough; there must be disability 
resulting from that condition or injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

In this matter, given the state of the record and the 
appellant's failure to cooperate in its development, the 
Board is presented with competent evidence indicating that 
the appellant's hearing was normal upon discharge, and there 
is no evidence to show either that the appellant demonstrated 
hearing loss or tinnitus immediately after service, and no 
evidence of continuous symptoms or treatment thereafter.  See 
Savage, supra.  

In these circumstances, a grant of service connection for 
hearing loss and tinnitus is plainly not warranted and the 
appeal will be denied.


ORDER

Service connection for a back disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	Richard B. Frank 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

